

115 S207 RS: Synthetic Abuse and Labeling of Toxic Substances Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 472115th CONGRESS2d SessionS. 207IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Ms. Klobuchar (for herself, Mr. Graham, Mrs. Feinstein, Mr. Grassley, Mr. Whitehouse, Mr. Cornyn, Mr. Blumenthal, Mr. Tillis, Mr. Warner, Mr. Hatch, Ms. Hassan, Mr. Rubio, Mr. Markey, Mr. Kennedy, Ms. Smith, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 19, 2018Reported by Mr. Grassley, without amendmentA BILLTo amend the Controlled Substances Act relating to controlled substance analogues. 
	
 1.Short titleThis Act may be cited as the Synthetic Abuse and Labeling of Toxic Substances Act of 2017 or the SALTS Act.
		2.Controlled substance
 analoguesSection 203 of the Controlled Substances Act (21 U.S.C. 813) is amended—
 (1)by striking A controlled and inserting (a) In general.—A controlled; and
 (2)by adding at the end the following:
				
 (b)DeterminationIn determining whether a controlled substance analogue was intended for human consumption under subsection (a), evidence related to the following factors may be considered, along with all other relevant evidence:
 (1)The marketing, advertising, and labeling of the substance.
 (2)The known efficacy or usefulness of the substance for the marketed, advertised, or labeled purpose.
 (3)The difference between the price at which the substance is sold and the price at which the substance it is purported to be or advertised as is normally sold.
 (4)The diversion of the substance from legitimate channels and the clandestine importation, manufacture, or distribution of the substance.
 (5)Whether the defendant knew or should have known the substance was intended to be consumed by injection, inhalation, ingestion, or any other immediate means.
 (c)LimitationFor purposes of this section, the existence of evidence that a substance was not marketed, advertised, or labeled for human consumption shall not preclude the Government from establishing, based on all the evidence, that the substance was intended for human consumption..June 19, 2018Reported without amendment